DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/11/2022.
Claims 1-6 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “a status determination unit that determines, while the motor is being rotated” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 2 paragraph 6 of the Specification, the electric power tool is disclosed to comprise a status determination unit that determines whether the electric power tool is in a deteriorated status.  The Specification as originally filed does not disclose the status determination unit determines while the motor is being rotated.  Therefore, the feature is considered new matter.
Claims 2-3 are dependent of claim 1 and include all the same limitations.
Regarding claim 4, the phrase “a tool side reception unit that receives the determination data transmitted, while the motor is being rotated” renders claim 4 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 3 paragraph 7 of the Specification, the electric power tool is disclosed to comprise a tool-side reception unit that receives the determination data transmitted.  The Specification as originally filed does not disclose the tool-side reception unit receives the determination data while the motor is being rotated.  Therefore, the feature is considered new matter.
Claims 5-6 are dependent of claim 4 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the phrase “a tool side reception unit that receives the determination data transmitted, while the motor is being rotated” renders claim 4 vague and indefinite because it is unclear how the reception unit receives while the motor is rotating.  Prior to the quoted phrase, the detector is disclosed to detect physical quantity data while the motor is rotating, and the tool-side transmission unit transmits the physical quantity data while the motor is not rotating.  After the quoted phrase, the notification interface is disclosed to output a notification while the motor is not being rotated.  It is unclear reception unit operates while the motor is rotating while both the transmission unit and notification interface operate while the motor is not rotating.  For examining purposes, the phrase is interpreted as “a tool side reception unit that receives the determination data transmitted, while the motor is not being rotated”.
Claims 5-6 are dependent of claim 4 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over reference Dey, IV et al. (2017/0173768) in view of references Meunier (1,864,844) and Shikilski et al. (6,170,241).
Regarding claim 1, Dey, IV et al. disclose an electric power tool (104) comprising
a motor (214);
an output shaft (210);
an user operating switch (212) for rotating the motor;
a motor control unit (216) that controls rotation of the motor in accordance with an on operation of the user operating switch (212) performed by the user;
a detector (218) that detects physical quantity data, which includes at least one of tightening torque data, electric current data, motor revolution data, and vibration data, while the motor (214) is being rotated;
a status determination unit (226) that determines, while the motor is being rotated, whether the electric power tool (104) is in a deteriorated status wherein the electric power tool (104) does not operate properly, by using the physical quantity data; and
a notification interface (220) that outputs a notification indicating to the user the electric power tool (104) in the deteriorated status.
(Figure 2, 3A and Page 3 paragraph 25, 29, 30, Page 4 paragraph 31)
On page 3 paragraph 29 of Dey, IV et al., the controller is disclosed to receive feedback information which is used to determine the position, velocity, and acceleration of the motor, and disclosed to transmit a signal to the motor based on the feedback information.  This implies the motor is still operating (i.e. rotating) when the controller transmits the signal to the motor.
However, Dey, IV et al. do not explicitly disclose a power transmission mechanism, and do not disclose the notification interface communicates while the motor is not being rotated.
Meunier disclose an electric power tool comprising: a motor; an output shaft (3); and a power transmission mechanism (B) that transmits a rotational output of the motor to the output shaft. (Figure 1 and Page 1 lines 31-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Dey, IV et al. by incorporating the transmission mechanism as taught by Meunier, since page 1 lines 53-56 of Meunier states such a modification would allow the speed of the motor to be modified to meet the requirement of the work to be performed.
Shibilski et al. disclose an electric power tool (50) comprising: a motor (M1); a detector that detects physical quantity data while the motor is being rotated; a status determination unit (U1); and a notification interface (warning indicator) that communicates to the user the electric power tool (50) is in a deteriorated status while the motor is not being rotated. (Column 3 lines 41-45, 52-54, Column 4 lines 26-31, 58-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the notification interface of Dey, IV et al. by having the interface communicate while the motor is not rotating as taught by Shibilski et al., since column 9 lines 12-14 and 20-23 Shibilski et al. states such modification would allow the user to know what portion of the power tool is deteriorating.
Regarding claim 2, Shibilski et al. disclose the notification interface outputs the notification to the user after the power tool is shutdown.  The user operation switch (58) is interpreted to not be turned on when the power tool shutdown.
Therefore, Dey, IV et al. modified by Meunier and Shibilski et al. are interpreted to disclose the notification interface outputs the notification when the user operation switch is not turned on.
Regarding claim 3, Dey, IV et al. disclose the detector (218) includes current sensors, voltage sensor, temperature sensors, and torque sensors.  The different sensors are interpreted to detect the status of different portions of the power tool.
Therefore, Dey, IV et al. modified by Meunier and Shibilski et al. are interpreted to disclose the status determination unit (Dey, IV et al. – 226) identifies a deteriorated portion in the electric power tool (Dey, IV et al. – 104), and the notification interface (Dey, IV et al. – 220) outputs information indicating the identified portion. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over reference Dey, IV et al. (2017/0173768) in view of references Meunier (1,864,844) and Disisto (2018/0329407).
Regarding claim 4, Dey, IV et al. disclose electric power tool system (100) including an electric power tool (104) and a server system (108, 112),
wherein the electric power tool (104) including:
a motor (214);
an output shaft (210) on which a front-end tool is adapted to be mounted;
an user operating switch (212) for rotating the motor;
a motor control unit (216) that controls rotation of the motor in accordance with an on operation of the user operating switch (212) performed by the user;
a detector (218) that detects physical quantity data, which includes at least one of tightening torque data, electric current data, motor revolution data, and vibration data, while the motor (214) is being rotated;
a tool-side transmission unit (250) that transmits the physical quantity data detected to the server system;
a tool-side reception unit (250) that receives a determination data transmitted from the server system; and
a notification interface (220) that communicates to the user the electric power tool (104) in in a deteriorated status, and
wherein the server system (108, 112) includes:
a server-side reception unit (page 3 paragraph 21) that receives the physical quantity data transmitted;
a status determination unit (112) that determines whether the electric power tool (104) is in a deteriorated status, by using the physical quantity data; and
a server-side transmission unit (page paragraph 21) that transmits determination data yielded by the status determination unit (112) to the electric power tool (104).
(Figure 2, 3A and Page 2 paragraph 19, 21, 22, Page 3 paragraph 25, 29, 30, Page 4 paragraph 31, 36)
Dey, IV et al. disclose the remote server (112) is uses the data from the external device (108), which obtained the data from the power tool, to provide additional functionality or in combination thereof.  This is interpreted as the remote server processing the data in combination with the power tool to determine the deteriorated status of the power tool.
However, Dey, IV et al. do not explicitly disclose a power transmission mechanism, and do not disclose the tool-side transmission unit transmits while the motor is not being rotated, the tool-side transmission unit receives while the motor is not being rotated, and the notification interface outputs a notification while the motor is not being rotated.
Meunier disclose an electric power tool comprising: a motor; an output shaft (3); and a power transmission mechanism (B) that transmits a rotational output of the motor to the output shaft. (Figure 1 and Page 1 lines 31-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Dey, IV et al. by incorporating the transmission mechanism as taught by Meunier, since page 1 lines 53-56 of Meunier states such a modification would allow the speed of the motor to be modified to meet the requirement of the work to be performed.
Disisto disclose a power tool configured to start tracking and transmitting operational information of the power tool when the power tool starts and cessation tracking and transmitting operational information when the power tool turns off. (Page 3 paragraph 22)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified power tool of Dey, IV et al. by having the data transmitted while the motor is not being rotated as taught by Disisto, since page 3 paragraph 22 of Disisto states such modification would help prevent accidental or inadvertent erroring of the data.
When modifying Dey, IV et al. and Meunier in view of Disisto, the tool-side transmission unit transmits data while the motor is not being rotated.  Therefore, the tool-side transmission unit is interpreted to received data while the motor is not being rotated, and the notification interface is interpreted to output a notification while the motor is not being rotated
Regarding claim 6, Dey, IV et al. disclose the detector (218) includes current sensors, voltage sensor, temperature sensors, and torque sensors.  The different sensors are interpreted to detect the status of different portions of the power tool.
Therefore, Dey, IV et al. modified by Meunier and Disisto are interpreted to disclose the status determination unit (Dey, IV et al. – 226) identifies a deteriorated portion in the electric power tool (Dey, IV et al. – 104), and the notification interface (Dey, IV et al. – 220) outputs information indicating the identified portion. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Dey, IV et al. (2017/0173768) in view of references Meunier (1,864,844) and Disisto (2018/0329407) as applied to claim 4 above, and further in view of reference Shikilski et al. (6,170,241).
Regarding claim 5, Dey, IV et al. modified by Meunier and Disisto disclosed the claimed invention as stated above but do not disclose the notification interface outputs the notification when the user operation switch is not turned on.
Shibilski et al. disclose an electric power tool (50) comprising: a motor (M1); a detector that detects physical quantity data while the motor is being rotated; a status determination unit (U1); and a notification interface (warning indicator) that communicates to the user the electric power tool (50) is in a deteriorated status while the motor is not being rotated. (Column 3 lines 41-45, 52-54, Column 4 lines 26-31, 58-63)  Since Shibilski et al. disclose the notification interface communicates to the user after the power tool is shutdown, the user operation switch (58) is interpreted to not be turned on when the power tool shutdown.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the notification interface of Dey, IV et al. by having the interface communicate while the user operation switch is not turned on as taught by Shibilski et al., since column 9 lines 12-14 and 20-23 states such modification would allow the user to know what portion of the power tool is deteriorating.


Response to Arguments
The Amendments filed on 10/11/2022 have been entered.  Claims 1-6 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Dey, IV et al. (2017/0173768) modified by references Meunier (1,864,844) and Shikilski et al. (6,170,241), Examiner finds the arguments not persuasive.
Applicant states:
The Office Action also asserted that Shikilski discloses that the notification is made during the motor is not being rotated at col. 4, lines 58-63.  However, in Shikilski, the battery voltage battery is performed before the motor starts, and thus the alleged deteriorated status determination is made while the motor is not rotated.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Shibilski et al. is not relied upon for the teaching of a status determination unit that determines the deteriorated status while the motor is being rotated.  Shibilski et al. is relied upon for the teaching of outputting a notification while the motor is not being rotated.
Dey, IV et al. is relied upon for the teaching of status determination unit that determines the deteriorated status.  On page 3 paragraph 29 of Dey, IV et al., the controller is disclosed to receive feedback information which is used to determine the position, velocity, and acceleration of the motor, and disclosed to transmit a signal to the motor based on the feedback information.  This implies the motor is still operating (i.e. rotating) when the controller transmits the signal to the motor.  Therefore, the controller is interpreted to process data while the motor is being rotated.
Furthermore, column 9 lines 1-23 of Shibilski et al. discloses when the “motor M1 is started, processing unit U1 continuously monitors the current through motor M1.  If the motor current exceeds the lower current threshold level, processing unit U1 will actuate a high current warning indicator … the high current warning indicator remains lit after shutdown to indicate that the motor was shut down due to high current”.  This implies the motor is operating while the processor determines the deteriorated status.
Applicant states:
Applicant respectfully submits that even if, arguendo, Shikilski was combined with Dey, IV, the combination would not result in the claimed features, because neither Shikilski nor Dey, IV recognize or even suggest the problem that the user may not notice if the notification interface provides the deterioration notification when the motor is being rotated (see, paragraph [0039] of the specification).

In response to applicant's argument that references do not recognize or even suggest the problem indicated in the Specification of the present application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, column 9 lines 12-14 and 20-23, Shibilski et al. states by having the interface communicate while the motor is not rotating would allow the user to know what portion of the power tool is deteriorating. In order to obtain this benefit, the person of ordinary skill in the art would be motivated to modify Dey, IV et in view of Shibilski et al..
Applicant states:
In addition, what is disclosed in Dey, IV is monitoring the operation by the indicators and thus there is no motivation or suggestion to make the alleged notification after the motor is stopped.

In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, column 9 lines 12-14 and 20-23, Shibilski et al. states by having the interface communicate while the motor is not rotating would allow the user to know what portion of the power tool is deteriorating. In order to obtain this benefit, the person of ordinary skill in the art would be motivated to modify Dey, IV et in view of Shibilski et al..

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Dey, IV et al. (2017/0173768) modified by references Meunier (1,864,844) and Disisto (2018/0329407), Examiner finds the arguments not persuasive.
Applicant states:
Similar to claim 1, none of the cited references disclose or suggest different timing of receiving the determining data and the notification.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Disisto disclose a power tool configured to start tracking and transmitting operational information of the power tool when the power tool starts and cessation tracking and transmitting operational information when the power tool turns off.
When modifying Dey, IV et al. and Meunier in view of Disisto, the tool-side transmission unit transmits data while the motor is not being rotated.  Therefore, the tool-side transmission unit is interpreted to received data while the motor is not being rotated, and the notification interface is interpreted to output a notification while the motor is not being rotated.
Therefore, the references do disclose the different timing of receiving the determining data and the notification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 15, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731